DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 2/22/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as obvious over Allen (US 2015/0322710 A1) in view of Quinif (US 7,481,900 B1).
Allen teaches a decorative sheet comprising a base material (e.g., door skin), and panel portions which would have suggested or otherwise rendered obvious to one of ordinary skill in the art concave portions (i.e., the panel portions themselves, or the borders surrounding the panels portions that may have a variety of shapes); which is provided on a front face of the base material and whose depth direction coincides with a thickness direction of the base material (abstract, para 28; fig 1).
Allen further teaches the door panel comprises a wood grain pattern over its entire surface, and the wood grain pattern comprises tonal portions (16) sub-patterns and ticks (grooves) (14) or patterns; wherein the ticks (or grooves) and tonal portions  that are arranged to create an aesthetic and texturally pleasing and realistically appearing wood grain pattern. Particularly, tonal portions include randomly spaced dot patterns that reflect a more natural wood grain pattern (para 29).
Allen fails to expressly suggest wherein the concave portion further comprises an inner surface including a first surface and a second surface different from the first surface, a first concavo-convex pattern in a first region of the first surface of the concave portion, and a second concavo-convex pattern which is different from the first concavo-convex pattern in a second region of the second surface, the second region being different from the first region, wherein the first concavo-convex pattern is absent from the second surface of the concave portion; wherein the first concavo-convex pattern includes a combination of a first sub-pattern and a second sub-pattern, and the second concavo-convex pattern includes the first sub-pattern and excludes the second sub-pattern. 
Quinif suggests or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention a molded door skin wherein the concave portion further comprises an inner surface including a first surface and a second surface  different from the first surface (e.g., (three total distinct surfaces)), a first concavo-convex pattern (e.g., wood grain) in a first region on one of the surfaces of the concave portion, and a second concavo-convex pattern (e.g., second wood grain) which is different from the first concavo-convex pattern in a second region on another one of the surfaces, the second region being different from the first region, wherein the first concavo-convex pattern appears to be absent from the second surface of the concave portion (abstract, see fig 4 below).
With regard to the first concavo-convex pattern includes a combination of a first sub-pattern and a second sub-pattern, and the second concavo-convex pattern includes the first sub-pattern and excludes the second sub-pattern and the concave portions such as the panels or borders surrounding the panels, one of ordinary skill in the art at the time of invention would have adjusted the patterns and sub-patterns (tonals and ticks) locations as well as the shape of the panels and the borders surround the panels (i.e., first surfaces, second surfaces, wall surfaces, and bottom surfaces) based upon aesthetic preference and the desired wood grain appearance. 
Therefore, the door panel of Allen as modified by rendered obvious to one of ordinary skill in the art at the time of invention decorative sheet comprising a base material, and a concave portion which is provided on a front face of the base material and whose depth direction coincides with a thickness direction of the base material, wherein the concave portion further comprises an inner surface including a first surface and a second surface different from the first surface, a first concavo-convex pattern in a first region of the first surface of the concave portion, and a second concavo-convex pattern which is different from the first concavo-convex pattern in a second region of the second surface, the second region being different from the first region, wherein the first concavo-convex pattern is absent from the second surface of the concave portion; wherein the first concavo-convex pattern includes a combination of a first sub-pattern and a second sub-pattern, and the second concavo-convex pattern includes the first sub-pattern and excludes the second sub-pattern; wherein the first surface is a bottom surface of the concave portion; wherein the first surface is a wall surface of the concave portion; wherein the first surface and the second surface are wall surfaces of the concave portion; wherein the first surface is a bottom surface of the concave portion; wherein the first surface is a wall surface of the concave portion.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783